         Case 1:15-cv-06549-CM Document 162 Filed 10/23/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SERGEANTS BENEVOLENT ASSOCIATION
HEALTH & WELFARE FUND, individually and
on behalf of itself and all others similarly situated,

                        Plaintiff,

                v.

ACTAVIS, PLC and FOREST LABORATORIES,                    Civil Action No. 1:15-cv-06549-CM
LLC, MERZ PHARAMA GMBH & CO., KGAA,
AMNEAL PHARMACEUTICALS, LLC, TEVA                                   ECF Case
PHARMACEUTICALS USA, INC., TEVA
PHARMACEUTICAL INDUSTRIES, INC.,
BARR PHARMACEUTICALS, INC., COBALT
LABORATORIES, INC., UPSHER-SMITH
LABORATORIES, INC., WOCKHARDT
LIMITED, WOCKHARDT USA LLC, SUN
PHARMACEUTICALS INDUSTRIES, LTD.,
DR. REDDY’S LABORATORIES LTD., and DR.
REDDY’S LABORATORIES, INC,

                        Defendants.


                                     GENERIC DEFENDANTS’
                       OPPOSITION TO INDIRECT PURCHASER’S
         MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
          Case 1:15-cv-06549-CM Document 162 Filed 10/23/18 Page 2 of 5



  I.   Plaintiff’s Motion to Amend The Complaint Should Be Denied As Futile

       The “Second Amended Class Action Complaint” proffered by the Indirect Purchaser

Plaintiff (“Plaintiff”) fails to cure the defects of the earlier complaints. Plaintiff’s October 18,

2018 “Motion For Leave To File Second Amended Cass Action Complaint” (ECF 150) should

therefore be denied. “Motions to amend should generally be denied in instances of futility.”

Smith v. Manhattan Club Timeshare Ass’n, Inc., 944 F. Supp. 2d 244, 256 (S.D.N.Y. 2013)

(quoting Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 126 (2d Cir. 2008)); see also

United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 28 (2d Cir. 2016) (“Leave to amend …

should generally be denied in instances of futility”).

       The Generic Defendants’ briefing (and supplemental briefing) on the motion to dismiss

demonstrates that Plaintiff’s earlier complaints failed to allege a viable cause of action against

the Generic Defendants. Plaintiff makes no attempt to address the deficiencies in its prior

complaints. By Plaintiff’s own admission, the goals of the proposed Second Amended

Complaint are modest. The new complaint does “not add any new legal theories,” but simply

“sharpens the contours of pre-existing claims” by, for example, “[d]etailing specifics about the

agreements that give rise to [Plaintiff’s] claims.” ECF No. 150 at 2-3.

       Plaintiff does not claim to have pleaded new factual allegations that would cure the

defects of the pre-existing legal theories. Neither the Motion to Amend (ECF No. 150), nor

Plaintiff’s other briefing (ECF Nos. 152, 158) makes any attempt to explain how any new

allegations might support or salvage Plaintiff’s claims against the Generic Defendants.

       For the reasons stated in the Generic Defendants’ briefing on the motion to dismiss,

neither Plaintiff’s operative complaint nor Plaintiff’s proffered Second Amended Complaint

states a claim against the Generic Defendants. Leave to amend should therefore be denied, and

the Generic Defendants should be dismissed from the lawsuit.

                                                   1
         Case 1:15-cv-06549-CM Document 162 Filed 10/23/18 Page 3 of 5



 II.   The Proposed Second Amended Complaint Fails to Plausibly Allege Causation As to
       Wockhardt, Upsher-Smith, Barr, and Cobalt.

       The proposed Second Amended Complaint is also futile because it fails to plausibly

allege causation as to Wockhardt, Upsher-Smith, Barr, and Cobalt. In fact, the proposed

amendment further highlights why these Generic Defendants should be dismissed from the case.

The proposed Second Amended Complaint alleges that “[a]bsent the anticompetitive settlement

agreements, generic competition would have commenced sooner” and “because of the

Contingent Entry Agreements, no generic launched until on or after July 11, 2015.” ECF No.

150-1 at ¶¶ 116, 118. But these allegations are belied by Plaintiffs’ admission that Wockhardt,

Upsher-Smith, Barr, and Cobalt did not obtain final FDA approval before July 11, 2015—a

prerequisite to launching the product regardless of any agreed-upon entry date in the settlement

agreements. ECF No. 150-1 at ¶ 118 (alleging only that Dr. Reddy’s, Sun, Teva, Orchid,

Amneal, Lupin, and Mylan received final approval before July 11, 2015). Thus, the proposed

Second Amended Complaint does not plausibly allege that the so-called Contingent Entry

Agreements caused Wockhardt, Upsher-Smith, Barr, or Cobalt to delay market entry—on the

face of Plaintiffs’ allegations, these Generic Defendants did not launch before July 11, 2015

because they failed to obtain final FDA approval to launch by that date.

       Indeed, this is consistent with the discovery obtained in the DPP Litigation. Wockhardt,

for example, did not receive final FDA approval until September 4, 2015 (almost two months

after the agreed-upon entry date) and did not begin selling the product until November 2015

(almost a month after the expiration of Forest’s pediatric exclusivity period). See EPP ECF No.

466 at ¶¶ 336, 448, 449, Exs. 312, 351 at 51:2-21. It is also consistent with readily ascertainable

and publicly available facts long known to IPP, that neither Barr nor Cobalt ever received FDA

approval. See https://www.accessdata.fda.gov/scripts/cder/daf/index.cfm (enter “memantine



                                                 2
         Case 1:15-cv-06549-CM Document 162 Filed 10/23/18 Page 4 of 5



hydrochloride” in search box; then expand “memantine hydrochloride”) (showing no approval

for the ANDA submitted by Cobalt Laboratories, Inc., No. 90-042, and showing no approval for

the ANDA submitted by Barr Laboratories, Inc., No. 90-045); see also Stipulation and Order of

Dismissal of the Barr Defendants, Forest Laboratories, Inc. v. Cobalt Laboratories Inc., No.

1:08-cv-21, ECF No. 329 (D. Del. May 8, 2009) (stating “the Barr Defendants have withdrawn

ANDA No. 90-045” and dismissing all claims).

       Thus, as the proposed Second Amended Complaint alleges and the discovery obtained in

the DPP Litigation confirms, Wockhardt, Upsher-Smith, Barr, and Cobalt were not delayed in

launching generic Namenda because of the settlement agreements with Forest. Therefore, the

proposed Second Amended Complaint fails to plausibly allege causation as to those defendants

and leave to amend should be denied.




                                               3
           Case 1:15-cv-06549-CM Document 162 Filed 10/23/18 Page 5 of 5



 Dated: October 23, 2018                         Respectfully submitted,

 /s/ Eric P. Stephens                            /s/ Devora W. Allon1
 Jonathan Berman                                 Jay P. Lefkowitz, P.C.
 Jon Heintz                                      Devora W. Allon
 JONES DAY                                       Alexandra Strang
 51 Louisiana Avenue, NW                         KIRKLAND & ELLIS LLP
 Washington, DC 20001                            601 Lexington Avenue
 Telephone: (202) 879-3939                       New York, NY 10022
 Facsimile: (202) 879-1700                       Telephone: (212) 446-6456
                                                 Facsimile: (212) 446-4900
 Eric P. Stephens
 JONES DAY                                       Counsel for Defendants Amneal
 250 Vesey Street                                Pharmaceuticals, LLC, Upsher-Smith
 New York, NY 10281                              Laboratories, Inc., and Sun Pharmaceutical
 Telephone: (202) 326-3916                       Industries Ltd.
 Fax: (212) 755-7306

 Counsel for Defendants
 Dr. Reddy’s Laboratories, Ltd. and
 Dr. Reddy’s Laboratories, Inc.

 /s/ Christopher T. Holding                      /s/ Damon W. Suden
 Christopher T. Holding                          William Alfred Escobar
 Sarah K. Frederick                              Damon William Suden
 GOODWIN PROCTER LLP                             KELLEY DRYE & WARREN LLP
 100 Northern Avenue                             101 Park Avenue
 Boston, MA 02210                                New York, NY 10178
 Telephone: (617) 570-1000                       Telephone: (212) 808-7771
 Facsimile: (617) 523-1231                       Facsimile: (212) 808-7897

 Counsel for Defendants                          Counsel for Defendants
 Teva Pharmaceuticals USA, Inc., Teva            Wockhardt Limited and Wockhardt USA LLC
 Pharmaceutical Industries Ltd., Barr
 Pharmaceuticals, Inc., and Cobalt
 Laboratories, Inc.




       1
         Electronic signatures provided with consent in accordance with Rule 8.5(b) of the
Court’s ECF Rules and Instructions.
